ORDER
Pursuant to G.O. 5.2, the petition for initial hearing en banc was circulated to the court. A time was established by which any judge could request a vote on the petition. No judge requested a vote within the time period. Therefore, the petition for initial hearing en banc is denied.
Chief Judge Kozinski and Judge Reinhardt did not participate in the consideration of this matter.
The order filed April 11, 2012, remains in effect. The Clerk shall calendar these consolidated appeals for argument before a three-judge panel during the week of September 10-14, 2012, in San Francisco.